Citation Nr: 9900152	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  96-20 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the claim for service connection for the cause of the 
veterans death, to include as secondary to nicotine 
dependence and tobacco use in service, is well grounded.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had honorable active service from January 1946 to 
August 1962.  Additional service is also indicated by the 
evidence of record.  The most recent DD Form 214, Armed 
Forces of the United States Report of Transfer or Discharge, 
shows that the veteran had 19 years and six months total 
active service.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1995 rating decision of the San 
Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veterans death.  As the appellant lives in 
Arizona, this matter has subsequently been handled by the 
Phoenix, Arizona RO.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant essentially contends that the cause of the 
veterans death, cardiac arrest due to carcinoma of the lung, 
is the direct result of cigarette smoking in service and 
nicotine dependence resulting therefrom.  She asserts that 
the C-rations during World War II and Korea included 
cigarettes which did not have any warnings regarding the 
dangerous effects of cigarette smoking.  She also avers that 
the veteran was already having breathing problems at the time 
of their marriage in April 1946, that he tried to quit 
smoking many times but never succeeded, that he became 
addicted to smoking in service, and that he continued to 
smoke until he was diagnosed with lung cancer. 



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim for 
service connection for the cause of the veterans death, to 
include as secondary to nicotine dependence and tobacco use 
during service, is well grounded.  The benefits sought on 
appeal are denied.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1994; the cause 
of death was cardiac arrest due to carcinoma of the lung.

2.  At the time of the veterans death, service connection 
was in effect for residuals of fracture of the left ulna and 
radius, evaluated as 10 percent disabling from June 1970; 
residuals of fracture of the right humerus, evaluated as 10 
percent disabling from March 1981; residuals of fracture of 
the left humerus, evaluated as zero percent disabling from 
June 1970; and post-operative hemorrhoids, evaluated as zero 
percent disabling from June 1970.

3.  There is no competent medical evidence which shows that a 
service-connected disability caused or contributed 
substantially or materially to cause the veterans death.  

4.  The medical evidence of record indicates that the 
veterans lung cancer was not present in service or within 
one year after his separation from service.  

5.  There is no competent medical evidence of nicotine 
dependence in service or any time thereafter and there is no 
competent medical evidence which relates the cause of the 
veterans death, cardiac arrest due to lung carcinoma, to 
nicotine dependence that was incurred in service.

6.  The record contains no competent medical evidence which 
shows that the veterans cigarette smoking during his period 
of active service caused or contributed substantially or 
materially to cause his death from lung cancer.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veterans death, to include as secondary to nicotine 
dependence and tobacco use during service, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for the cause of the veterans death.  Her principal 
contention is that the veterans cigarette smoking in service 
led to his fatal lung cancer.  She also contends that the 
veteran became addicted to cigarettes in service, and in 
effect argues than any post-service smoking is thus also 
related to service.  

As an initial matter, it is noted that in July 1998, the 
Internal Revenue Service Restructuring and Reform Act of 1998 
(IRS Reform Act) was enacted into law as Public Law No. 105-
206.  In pertinent part, the IRS Reform Act prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veterans service.  
112 Stat. 685, 865-66 (1998) (to be codified at 38 U.S.C. 
§ 1103).  The new section 1103 does not, however, affect 
veterans and survivors currently receiving benefits and 
veterans and survivors who filed claims on or before June 
9, 1998.  As such, since the appellants claim was filed 
before June 9, 1998, the adjudication thereof is not affected 
by the IRS Reform Act.


Pertinent Law and Regulations

Service connection

To establish service connection for the cause of a veterans 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must 
independently or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and carcinoma becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and the implementing VA regulations 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without their aid.  38 
U.S.C.A. § 1113(b) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303(d) (1998); see Douglas v. Derwinski, 2 Vet. App. 103, 
108-09 (1992).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis for 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(1998). 

Well grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A well grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
If she has not filed such a claim, the appeal must fail.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy.  An allegation that a 
disability is service connected is not sufficient; the 
appellant must submit evidence in support of a claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  If the appellant has not submitted evidence of 
a well-grounded claim, there is no duty to assist her in 
developing pertinent facts pertinent to that claim.  38 
U.S.C.A. § 5107(a) (West 1991).

In order for a death claim to be well grounded, there must be 
competent evidence of death; of incurrence or aggravation of 
a fatal disease or injury in service in the form of lay or 
medical evidence; and of a nexus between the in-service 
injury or disease and the veterans death in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995);  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996), affd 120 F.3d 
1239 (Fed. Cir. 1997). 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the appellant currently possesses a recognized 
degree of medical knowledge that would render her opinions on 
medical diagnoses or causation competent.  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit.  If no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Specific guidelines: tobacco use

Because of the specific nature of the current appellate 
claim, [and particularly in light of VA's obligation to fully 
inform the appellant as to what is required for such a claim 
to be successful pursuant to Robinette v. Brown, 8 Vet. App. 
69 (1995)], the Board finds that it would be productive to 
cite certain pertinent guidelines, to include the most recent 
VA General Counsel Precedent Opinion in this matter.  The 
Board is bound in its decisions by the precedent opinions of 
VA General Counsel.  See 38 U.S.C.A. § 7104(c).

The VAOPGCPREC 19-97 was prepared in response to an inquiry 
regarding under what circumstances service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veterans tobacco use during 
service. 

VAOPGCPREC 19-97 provides that, if a claimant can establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veterans lungs by in-service smoking gave rise to 
lung cancer, service connection may be established without 
reference to section 38 C.F.R. § 3.310(a) which provides for 
"secondary service connection."  However, where the evidence 
indicates a likelihood that a veterans disabling illness had 
its origin in tobacco use subsequent to service, and the 
veteran developed a nicotine dependence during service which 
led to continued tobacco use after service, the issue then 
became whether the illness may be considered secondary to the 
service-incurred nicotine dependence pursuant to 38 C.F.R. 
§ 3.310.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans 
benefit laws, and, in that regard, further VA guidelines 
which held in the affirmative were referenced.  

The 1997 Opinion further noted that secondary service 
connection could occur only if a veterans nicotine 
dependence which arose in service and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.  

The VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  Therefore, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service. 

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It noted that DSM-IV at 243, provided 
that the criteria for diagnosing substance dependence are 
generally to be applied in diagnosing nicotine dependence.  
Under those criteria, nicotine dependence may be described as 
a maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period:  

(1) tolerance, as manifested by the 
absence of nausea, dizziness, and other 
characteristic symptoms despite use of 
substantial amounts of nicotine or a 
diminished effect observed with continued 
use of the same amount of nicotine-
containing products; 

(2) withdrawal, marked by appearance of 
four or more of the following signs 
within twenty-four hours of abrupt 
cessation of daily nicotine use or 
reduction in the amount of nicotine used:  
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or 
anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight 
gain; or by use of 	nicotine or a closely 
related substance to relieve 
	or avoid withdrawal symptoms; 

(3) use of tobacco in larger amounts or 
over a longer period than was intended; 

(4) persistent desire or unsuccessful 
efforts to cut down or control nicotine 
use; 

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine 
(e.g., driving long distances) or use 
nicotine (e.g., chain-smoking); 

(6) relinquishment or reduction of 
important social, occupational, or 
recreational activities because of 
nicotine use (e.g., giving up an activity 
which occurs in smoking-restricted 
areas); and 

(7) continued use of nicotine despite 
knowledge of having a persistent or 
recurrent physical or psychological 
problem that is likely to have been 
caused or exacerbated by nicotine.  Id. 
at 181, 243-45.

VAOPGCPREC 19-97 further notes that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the General Counsel held that a determination of 
whether secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, 
depended upon whether nicotine dependence may be considered a 
disease for purposes of VA benefits, whether the veteran 
acquired nicotine dependence in service, and whether that 
nicotine dependence may be considered the proximate cause of 
disability or death resulting from the veterans use of 
tobacco products.  These questions must be answered by 
adjudication personnel applying established medical 
principles to the facts of particular claims. 

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.  

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon the three elements of: (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  In any event, each claim 
was clearly to be subjected to the usual underlying criteria 
for well-grounded claims.

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold.  Specifically, in pertinent part, for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.  

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physicians 
opinion with respect to that dependence having originated in 
service.  The letter further noted that if the claim was not 
well-grounded, the claimant would be advised of what evidence 
is necessary to make his or her claim well-grounded.  

On the other hand, once a well-grounded claim has been 
received, there was a responsibility to execute VA's duty to 
assist.  Citing a May 1997 Under Secretary for Health 
document, the letter held that nicotine dependence is a 
disease, and as such, each decision must then specifically 
address the remaining two elements, i.e. whether the veteran 
acquired a dependence on nicotine in service; and whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran under General Counsel and regulatory 
definitions.

Factual Background

The service medical records show that, at the veterans 
October 1942 enlistment examination and October 1945 
discharge examination, his respiratory system was normal, 
chest X-rays were negative, and there were no relevant 
findings or diagnoses.  At the January 1946 enlistment 
examination, the veterans respiratory system was normal and 
no relevant defects were reported.  July 1949 chest X-rays 
were normal.  A March 1950 treatment record shows that 
examination of the lungs was negative.  The July 1950 
discharge and reenlistment examination reports show that the 
respiratory system was normal and that no relevant defects 
were found.  July 1950 chest X-rays were normal.  A March 
1952 treatment provider noted that examination of his lungs 
and chest were normal and that chest X-rays were negative.  
No relevant, complaints, findings, or diagnoses were noted.  
In September 1952, the veteran was treated for pneumonia.  He 
recovered later in September 1952 and was deemed fit for 
duty.  

A January 1955 naval hospital report shows that the veteran 
smoked 3/4 pack of cigarettes per day.  A February 1956 chest 
X-ray was negative.  A July 1956 discharge and reenlistment 
examination report shows that examination of the lungs was 
normal, that chest X-rays were negative, and that no 
pertinent defects were noted.  March 1957 and October 1959 
chest X-rays were negative.

Examination reports from January 1961 and March 1962 
examinations show that the veterans lungs were normal, that 
chest X-rays were normal, that no relevant defects were 
noted, and that there were no pertinent complaints, findings, 
or diagnoses.  In May 1962, the veteran was examined and 
found physically qualified for transfer to the Fleet Marine 
Force and to perform all the duties of his rank at sea and in 
the field.  There was no evidence of relevant complaints, 
findings, or diagnoses.  At the August 1962 retirement 
examination, the veterans lungs were normal and chest X-rays 
were negative.  No relevant defects or diagnoses were 
reported.  

The post-service medical evidence shows that the veteran was 
hospitalized at a United States naval hospital from March to 
April 1964 following an episode of dizziness, passing out, 
and falling on the floor with a brief period of 
unconsciousness.  He reported that he had had intermittent 
chest pain for the past 15 months on the right and left side 
of the chest which seemed to be related to cough or deep 
breathing.  It was noted that the veteran smoked heavily, 
that he noticed an excessive cough mainly in the morning, and 
that there was no blood or fever associated with this.  The 
veteran insisted on leaving the hospital before additional 
requested studies had been conducted and, at the time of the 
discharge, the cause for his syncope remained undetermined.  

The veteran was hospitalized in May 1966 for an unrelated 
disorder.  It was noted at that time that the lungs were 
clear.  A chest X-ray was within normal limits.  

An August 1970 VA examination report reveals that the veteran 
reported that he had episodes which were characterized by 
dyspnea, flushing, and palpitations without syncope and which 
lasted up to 30 minutes.  It was noted that the veteran 
coughed from time to time and that there had been no 
hemoptysis.  The examiner stated that, on auscultation, there 
was inspiratory and expiratory wheezing throughout both lungs 
and that there were no basal rales.  The diagnosis included 
chronic bronchitis and history suggests a possibility of 
pheochromocytoma or carcinoid syndrome.  August 1970 chest X-
rays were negative and showed that the lungs were clear.  

A November 1970 report of medical history shows that the 
veteran reported that he had had dizziness or fainting 
spells, shortness of breath, and pain or pressure in his 
chest.  There is no November 1970 examination report of 
record.  

By rating decision dated in November 1970, the RO granted 
service connection for residuals of fracture of the left ulna 
and radius, evaluated as 10 percent disabling from June 1970 
and for residuals of fracture of the left humerus, residuals 
of fracture of the right humerus, and post-operative 
hemorrhoids, each evaluated as zero percent disabling from 
June 1970.  In an August 1981 rating decision, the RO 
increased the evaluation of the service-connected residuals 
of fracture of the right humerus from zero to 10 percent, 
effective from March 1981.  

September 1992 to December 1993 treatment records from Mohave 
Valley Medical Center show that the veteran sought treatment 
complaining of dyspnea, shortness of breath, difficulty 
breathing, and wheezing.  These records show that he was 
treated for breathing problems, that he had smoked one pack 
of cigarettes per day for 50 years, and that he reported a 
history of emphysema, intermittent bronchitis, and a clot in 
his lung in 1988.  The treatment providers findings included 
bilateral diminished breath sounds, very poor air movement of 
the lungs, and wheezes.  September 1992 X-rays showed chronic 
obstructive pulmonary disease and old healed left-sided rib 
fractures with associated mild pleural thickening.  The 
assessments included chronic obstructive pulmonary disease 
and bronchitis.  

January 1994 treatment records from Needles  Desert 
Communities Hospital include a January 1994 record that shows 
that the veteran complained of dyspnea and left sided chest 
pain with deep inspiration and cough.  The examiner noted 
that breath sounds included crackles at bilateral bases.  A 
January 1994 report of history and physical examination shows 
that the veterans chief complaint was shortness of breath.  
The physician noted that the veteran had a history of chronic 
obstructive pulmonary disease, a pulmonary embolus in 1988, 
and hospitalization for pneumonia.  The veteran reported that 
he smoked a pack of cigarettes per day but that he had not 
smoked for two days and that he had had chronic obstructive 
pulmonary disease for years.  Examination of the lungs 
revealed scattered rhonchi throughout both lung fields.  The 
admission diagnosis was chronic obstructive pulmonary disease 
with acute exacerbation of respiratory distress and 
pneumonia.  The impressions of January 1994 chest X-rays 
included pneumonia, resolving pneumonia, and changes of 
chronic obstructive pulmonary disease.  The January 1994 
Needles  Desert Communities Hospital discharge summary noted 
that the veteran had a long history of chronic obstructive 
pulmonary disease, that during this hospitalization X-rays 
showed pneumonia and chronic obstructive pulmonary disease, 
and that follow-up X-rays showed improvement of pneumonia.  
The discharge diagnoses included pneumonia, chronic 
obstructive pulmonary disease, hypoxemia, and leukocytosis.  

Later in January 1994, the veteran again sought treatment at 
Needles  Desert Communities Hospital for severe shortness of 
breath and inability to sleep.  The treatment provider noted 
that he had tight breath sounds that were worse in the left 
upper lobe, coarse rhonchi, and no areas of decreased breath 
sounds or rales.  It was also noted that he had recently been 
discharged from the hospital after treatment for pneumonia.  
The diagnosis was pneumonia, resolving.

Treatment records from the Naval Medical Center in San Diego, 
California dated from February to July 1994 show that the 
veteran was diagnosed with and treated for squamous cell 
carcinoma of the lung with near complete left upper lung 
obstruction and bilateral adrenal masses.  The treatment 
records show that, in March 1994, the veteran was told that 
he had to quit smoking.  In April 1994 it was noted that the 
veteran had quit smoking x 9 months; however, also in 
April 1994 it was reported that he had smoked one pack of 
cigarettes per day for 55 years.  A May 1994 record shows 
that the veteran smoked one pack per day and, in July 1994, 
it was noted that the veteran had not smoked in two weeks but 
that he had previously smoked one pack per day.  The 
diagnoses and findings included chronic obstructive pulmonary 
disease, history of pneumonia, left upper lobe and lingular 
infiltrate with hilar prominence, left hilar left upper lung 
mass, non-small cell carcinoma, metastatic non-small cell 
carcinoma, squamous cell lung cancer probable stage IV, 
T2N2M0 left lung carcinoma squamous cell, severe chronic 
obstructive pulmonary disease, and stage IIIb non-small cell 
carcinoma with impending left upper lung collapse.  An April 
1994 fiberoptic bronchoscopy report included the impression 
of bronchogenic carcinoma.  

Records from the Naval Medical Center in San Diego, 
California also show that, in April 1994, a treatment 
provider reported that the veteran had probable stage IV 
disease (bilateral adrenal masses).  A May 1994 radiology 
examination report reveals that the veteran was not felt to 
be a good surgical candidate because the necessary operation 
entailed a left pneumonectomy and his pulmonary function 
tests showed that he would not be able to tolerate this 
operation.  Further testing revealed that the veterans non-
small cell carcinoma was stage IIIb.  He underwent radiation 
therapy which was completed in June 1994.  

In September 1994, the veteran was admitted to Needles  
Desert Communities Hospital.  The report of history and 
physical examination showed that his chief complaint was 
hemoptysis and that he also complained of worsening shortness 
of breath, worsening dyspnea on exertion, and chest pain with 
cough.  It was noted that the veteran had a history of lung 
cancer, that he had had radiation treatment which he finished 
in June 1994, that he continued to smoke one carton of 
cigarettes per week, and that he had a history of chronic 
obstructive pulmonary disease, bronchitis, and pneumonia.  
Examination of the lungs revealed a few scattered rhonchi.  
The impression was lung cancer with hemoptysis.  The 
impression of chest X-rays was the veteran has a known lung 
carcinoma, previous old films are not available at this time 
for comparison, the findings are suggestive of recurrent 
tumor on the left side with extension in the superior 
mediastinum, and there is some volume loss of the left lung.  
In the September 1994 discharge summary, it was noted that 
the veteran had a history of lung cancer and that he was 
currently smoking approximately two packs of cigarettes a 
day.  The treatment provider reported that the veteran had 
had a significant amount of hematemesis and hemoptysis while 
hospitalized and that chest X-rays showed recurrent tumor on 
the left side with extension into the superior mediastinum.  
The discharge diagnosis was hemoptysis and cancer of the 
lung.

The veteran was again hospitalized at the Naval Medical 
Center in San Diego, California in September 1994.  The 
admitting diagnosis was hemoptysis and the principal 
discharge diagnosis was hemoptysis secondary to non-small 
cell bronchogenic carcinoma.  The secondary discharge 
diagnosis included chronic obstructive pulmonary disease.  
The veteran underwent pulmonary angiography with embolization 
and bronchoscopy during this hospitalization.  It was noted 
that he had a greater than 150 pack per year history of 
smoking cigarettes.  The veteran was discharged in good 
condition. 

The veterans certificate of death shows that he died on 
October [redacted], 1994 at the age of 69 and that the cause 
of death was cardiac arrest due to carcinoma of lung.  The 
death certificate reveals that the interval between onset of 
the cardiac arrest and death was seconds and that the interval 
between onset of the lung carcinoma and death was months.  An 
autopsy was not performed.  

Analysis

The Board initially notes that the appellant has not 
contended that the veterans service-connected residuals of 
fracture of the left ulna and radius, residuals of fractures 
of the right and left humerus, and post-operative hemorrhoids 
were in any way implicated in his death, and the evidence of 
record does not so indicate.  Thus, the Boards discussion 
will be limited to the contentions advanced by the appellant 
that the veterans inservice cigarette smoking and nicotine 
dependence incurred in service contributed substantially and 
materially to cause the veterans death.  


Direct service connection

It is undisputed in this case that the underlying cause of 
the veterans death was lung cancer, which was first 
diagnosed in early 194, over 30 years after the veteran left 
service.  There is no competent evidence of record showing 
that any other condition contributed substantially or 
materially to cause death.  While it does not appear that the 
appellant contends that the veteran incurred lung cancer 
during service, she has asserted that the veteran had 
breathing difficulty during active service as early as 1946.  
Therefore, for the sake of completeness the Board will 
discuss the question of direct service connection for the 
cause of the veterans death.  

The service medical records show that, in September 1952, the 
veteran was treated for pneumonia.  However, he recovered 
later in September 1952 and was deemed fit for duty.  The 
service medical records include no other evidence of a 
pulmonary disorder and no evidence whatsoever of lung cancer.  
Numerous inservice examinations, including the August 1962 
discharge examination, show that the veterans lungs and 
respiratory system were normal and that chest X-rays were 
negative.  

The post-service medical evidence shows that the veteran was 
treated for chronic bronchitis, chronic obstructive pulmonary 
disease, and pneumonia; that he had left-sided rib fractures 
with associated mild pleural thickening; and that he reported 
that he had had a clot in his lung in 1988 and emphysema.  
The initial medical evidence of lung cancer of record is 
dated in 1994, more than 30 years after service.  There is no 
competent medical evidence which relates the veterans lung 
cancer, or any other pulmonary disorder, to his service.  


Because there is no evidence of lung cancer in service or 
within a year of discharge from service, and no competent 
medical evidence which relates the veterans post-service 
lung cancer, first shown more than 30 years after service, to 
service, the claim for direct service connection for the 
cause of the veterans death is not well grounded.  See 
Caluza, 7 Vet. App. at 506; Espiritu.  

Tobacco use

The Board stresses that the fundamental factual question in 
this case is whether the fatal carcinoma is causally related 
to service or any incident thereof, specifically tobacco use 
during service.  

Initially, it is noted that there is evidence of record that 
the veteran smoked over a period of many decades, possibly 
before, definitely during, and definitely after service.  A 
January 1955 service medical record shows that the veteran 
smoked ¾ pack of cigarettes per day at that time.  Several 
post-service treatment records show that the veteran 
continued to smoke cigarettes almost until his death. 

In light of VAOPGCPREC 19-97, the Board concludes that it 
must adjudicate the issue of service connection for the cause 
of the veterans death in this case by addressing two 
distinct sub-issues.  First, did nicotine dependence begin in 
service and, if so, did it cause or contribute substantially 
or materially to cause death?  Second, even if nicotine 
dependence did not exist, did cigarette smoking during the 
veterans period of active service cause or contribute 
substantially or materially to cause death?

It would appear prudent for the Board to reiterate that 
underlying any of these questions, regulatory and judicial 
guidelines mandate that a well-grounded claim must fulfill 
three elements: (1) medical evidence of death (which is 
acknowledged); (2) appropriate medical or lay evidence of a 
disease (such as nicotine dependence) [medical evidence] or 
injury (such as exposure to carcinogens in cigarette smoke) 
[medical or lay evidence] in service or if appropriate within 
the presumptive period; and (3) medical evidence of a link 
between the veterans death and the claimed in-service injury 
or disease.

Nicotine dependence

As noted above, medical evidence is required to show that a 
veteran incurred nicotine dependence in or due to service.  
See Espiritu; Grottveit; VAOPGCPREC 19-97; USB Letter 20-97-
14.  Although the appellant alleges that the veteran incurred 
nicotine dependence during service, there is no medical 
opinion of record which supports her lay assessment.  There 
is no competent medical evidence of record, such as a medical 
diagnosis of nicotine dependence, showing that the veteran 
had, during service or at any other time, nicotine 
dependence.  

The Board stresses that nicotine dependence is a psychiatric 
disorder; a such a medical diagnosis is required to confirm 
its existence.  It is not sufficient that the appellant 
merely state that the veteran began smoking in service and 
that he continued to smoke, or that cigarettes were plentiful 
and free during the period in which the veteran served.  
Neither the Board nor the appellant are qualified to express 
a competent medical opinion as to the existence of a 
psychiatric condition, nicotine dependence, in the veteran.  
See Colvin v. Derwinski, 1Vet. App. 171, 175 (1991); 
Espiritu; Grottveit.

Furthermore, there is no medical evidence of record showing 
that the veterans death was related to a nicotine 
dependence, whether directly or indirectly.  That is, there 
is no evidence that his death was due to cigarette smoking 
and that cigarette smoking was in turn due to nicotine 
dependence.  Therefore, a well-grounded claim for service 
connection for nicotine dependence has not been established.  
See Caluza. 

Smoking during service

Even if the veteran did not have a diagnosis of nicotine 
dependence, the question remains as to whether his cigarette 
smoking during service [as opposed to cigarette smoking at 
other times and/or causes unrelated to cigarette smoking] 
caused or contributed substantially or materially to cause 
his death.  The Board must thus address the issue of whether 
cigarette smoking in service is the proximate cause of the 
fatal lung cancer.   The various criteria and guidelines set 
forth above are equally applicable hereunder.

In VAOGCPREC 2-93, the General Counsel pointed out that 
direct service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  The General Counsel noted that 
consistent with the applicable principles in the law and 
regulations, VA had promulgated regulations governing 
adjudication of claims based on exposure to dioxin or 
ionizing radiation, agents which may result in conditions 
which become manifest years after exposure.  38 C.F.R. 
§§ 3.311a and 3.311 (1998). 

The General Counsel continued: 

(I)n authorizing service connection for 
disability or death resulting from such 
conditions, VA recognized the need for 
evidence of exposure to the agents in 
question coincident in time with a 
veterans military service and some link 
between that exposure and the subsequent 
disability or death.  [Citation omitted.]  
Thus, a disease which is diagnosed after 
service discharge may be considered to be 
service connected if an event or exposure 
during service subsequently results in 
disability or death.  With regard to the 
claim at issue, we note that 
epidemiologic research has identified 
substantial increase in the relative risk 
of mortality from a variety of cancers in 
smokers.  See David Carbone, M.D., Ph.D., 
Smoking and Cancer, 93 (Supp. 1A) Am. J. 
Med. 1A-13S (1992).

The General Counsels opinion holds that the governing law, 
38 U.S.C.A. §§ 101(16), 1110, 1131 and 1310 (West 1991) and 
38 C.F.R. § 3.303(d), provides authority for the grant of 
service connection for disability resulting from an event 
or exposure in service.  Thus, the General Counsel also 
held, in effect, that when a disease or injury becomes 
manifest after service, if such was due to tobacco use in 
line of duty in the active military service, service 
connection may be established.  Accordingly, the Board must 
conclude that under this rubric, cigarette smoking in service 
could possibly constitute an event or exposure that could 
cause, some years after service, disease that produces 
disability and death.  

A brief discussion of the evidence regarding the history of 
the veteran's smoking is in order.  There is no clear-cut 
evidence as to when the veteran started smoking and/or the 
extent to which he smoked during his lengthy service.  The 
service medical records show only that he was smoking 3/4 
pack of cigarettes a day in January 1955. 

Post-service medical records include a March to April 1964 
naval hospital report that shows that the veteran smoked 
heavily.  Additionally, September 1992 to December 1993 
treatment records from Mohave Valley Medical Center show that 
the veteran had smoked one pack of cigarettes per day for 50 
years; January 1994 treatment records from Needles  Desert 
Communities Hospital show that the veteran reported that he 
smoked a pack of cigarettes per day but that he had not 
smoked for two days; April to July 1994 naval medical center 
treatment records show that the veteran had smoked one pack 
of cigarettes per day for 55 years; September 1994 treatment 
records from Needles  Desert Communities Hospital show that 
the veteran continued to smoke one carton of cigarettes per 
week and approximately two packs of cigarettes a day; and 
September 1994 naval medical center records show that the 
veteran had a greater than 150 pack per year history of 
cigarette smoking. 

The appellant has asserted that the veteran was given 
cigarettes in C-rations and smoked during his service in 
World War II and Korea.  She also contended that, after 
entering service in 1942 and after boot camp, he was sent to 
the South Pacific where cigarettes were issued to the 
servicemen by the government and he became an addicted 
smoker.  She reported that they met and married in April 1946 
and that the veteran was already having breathing problems at 
that time.  

There is no clear evidence, other than the statements of the 
appellant, as to when the veteran starting smoking.  The 
appellant has stated that he began smoking during his first 
period of service while in the South Pacific, and that he 
continued to smoke up to his death.  She also indicated that 
he smoked cigarettes at the time of their marriage in April 
1946.  

It is clear that the veteran smoked during service and that 
he continued to smoke for decades after service.  The Board 
points out that the impact of cigarette smoking at various 
times on an individuals health is a medical determination 
which the appellant and the Board may not competently make.  
See Espiritu and Colvin, supra.  While the Board acknowledges 
that the veteran smoked during service, the appellant has 
failed to present any competent medical evidence that such 
in-service smoking contributed substantially or materially to 
cause his death.  Cf. Combee v. Brown, 34 F. 3d 1039, 1942 
(Fed. Cir. 1994):  Proof of direct service connection thus 
entails proof that exposure during service caused the malady 
that appears many years later.

As stated by the United States Court of Veterans Appeals 
(Court), where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that a claim is plausible or possible is 
required.  Grottveit, 5 Vet. App. at 93.  The record does 
not reveal that the appellant possess any medical expertise 
and indeed she has not claimed such expertise.  Thus, the 
appellants lay medical assertions to the effect that the 
veterans use of tobacco in service caused or substantially 
or materially contributed to the cause of his death have no 
probative value.  See Espiritu, 2 Vet. App. 492;  Grottveit, 
5 Vet. App 93.  On the issue of medical causation, the Court 
has been clear that [l]ay hypothesizing, particularly in 
the absence of any supporting medical authority, serves no 
constructive purpose . . .  Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).  

Thus, in the case at hand, the appellant has failed to submit 
any competent evidence that cigarette smoking in service, as 
opposed to cigarette smoking during periods when the veteran 
was not in service, and as opposed to any other factor, 
caused or substantially or materially contributed to the 
cause of the fatal lung cancer.  In the absence of such 
competent medical evidence, the claim is not well-grounded 
and must be denied.  See Caluza. 

With regard to the collateral allegation that the armed 
forces provided the veteran with readily available and cheap 
or free cigarettes and in essence encouraged him to smoke, 
the appellant's assertions may or may not be correct, but 
such assertions, even if true, cannot serve to make the claim 
well grounded.  What is required is medical evidence of a 
connection between smoking in service (the source of the 
smoking materials and/or alleged encouragement from military 
authorities being irrelevant) and the fatal lung cancer.

Similarly, the appellants allegations to the effect that 
packaging on cigarettes should have, but did not, contain 
warnings concerning the detrimental effects of smoking on 
health are in essence irrelevant to the matter under inquiry, 
whether cigarette smoking in service caused the veterans 
fatal lung cancer.  It appears that the appellant is alleging 
negligence on the part of the Government and/or tobacco 
companies.  If so, the Board is not the forum to pursue such 
claims.   

The evidence of record does not contain any medical evidence 
relating the cause of the veterans death, lung cancer, to 
cigarette smoking during service.  As noted above, the 
appellant has not alleged that lung cancer arose during his 
period of service, and medical records do not show any such 
disability during service or within a year thereafter.  The 
appellant contends that the veterans smoking in service, as 
well as the claimed addiction to nicotine and cigarettes, led 
the way for the future incurrence of lung cancer and other 
diseases linked to cigarette smoking.  Medical evidence 
showing such a causal relationship between the cause of the 
veterans death and service is required for a well-grounded 
claim.  Because there is no such medical evidence of record, 
a claim for direct service connection on the basis of 
cigarette smoking in service, to include nicotine dependence, 
must be denied.

The Board notes that the appellant has indicated that other 
disorders such as chronic obstructive pulmonary disease and 
emphysema should be service-connected and contributed to 
cause the veterans death.  She contends that doctors were 
unable to operate on the fatal lung cancer due to the 
veterans pulmonary disorders which were caused by his 
smoking which originated in service.  The Board notes that 
records from the Naval Medical Center in San Diego, 
California show that physicians believed that the veteran was 
not a good surgical candidate due to his poor pulmonary 
function.  However, as there is no competent medical evidence 
to the effect that any disorder other than lung cancer caused 
the veterans death and as no competent medical evidence 
relates any other pulmonary disorder to service or cigarette 
smoking or nicotine dependence therein, entitlement service 
connection for the cause of the veterans death based on a 
disorder other than lung cancer, to include chronic 
obstructive pulmonary disease, must be denied as not being 
well grounded.  

In short, based on a review of the evidence of record, the 
Board finds that there is no competent medical evidence to 
support a finding that the veterans lung cancer, which 
developed more than 30 years after his discharge from 
service, was the result of cigarette smoking during service.

Conclusion

For the reasons cited above, it is the Boards conclusion 
that the appellants claim is not well grounded under 
38 U.S.C.A. § 5107(a).  That is, the appellant has failed to 
submit competent medical evidence which indicates that the 
veteran incurred lung cancer during service, that he incurred 
nicotine dependency during service, or that the veteran's 
smoking during service caused or contributed substantially or 
materially to cause his death.  Thus, in the absence of a 
well-grounded claim, service connection for the cause of the 
veterans death from lung cancer is not warranted.

Because the appellants claim for service connection is not 
well-grounded, VA is under no duty to further assist her in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159(a) (1998);  Epps v. Gober, 126 
F.3d 1454 (Fed. Cir. 1997); see Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); see also Grottveit v. Brown, 5 Vet. App. 
91, 93.  VAs obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has recently held that 
the obligation exists only in the limited circumstances where 
the appellant has referenced other known and existing 
evidence.  Epps v. Brown, 9 Vet. App. 341, 344 (1996). 

Although the appellant reported that the veteran was treated 
at Brawley Hospital, Bullhead Community Hospital, and at a 
U.S. Navy medical facility at El Centro, she did not provide 
additional information regarding these facilities that was 
requested by the RO and she did not submit forms authorizing 
the release of information from these facilities as 
requested.  She did provide an authorization for release of 
information which included the name of Dr. J.; however, in 
May 1997, the RO informed her that an additional such form 
was required for Dr. J. because she reported several 
treatment providers on one form and each treatment provider 
required a form with the original signature.  The appellant 
did not submit another authorization for release of 
information form for Dr. J.  The appellant has not asserted 
that any of this reported medical evidence would show that 
the veterans fatal lung cancer was related to service, 
cigarette smoking in service, or nicotine dependence incurred 
in service.  

The VA is not on notice of any other known and existing 
evidence which would make the adjudicated service connection 
claim plausible.  The RO informed the appellant of the type 
of evidence necessary to state a well-grounded claim in its 
March 1997 letter and October 1997 supplemental statement of 
the case.  Finally, the Boards decision serves to inform the 
appellant of the kind of evidence which would be necessary to 
make her claim well-grounded, namely medical nexus evidence 
which serves to link the veterans death to his service or 
any incident thereof.

ORDER

The claim of entitlement to service connection for the cause 
of the veterans death, to include as secondary to nicotine 
dependence and tobacco use in service, is denied as it is not 
well grounded.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
